Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Mr. John Van Amsterdam on 9/06/2022.

The application has been amended as follows: 
IN THE CLAIMS:
1.	(Currently amended)  A vaccine adjuvant comprising a 20 - 80 kDa cut-off diafiltered pharmaceutically acceptable salt of a linear or branched polyacrylic acid polymer, wherein the polyacrylic acid polymer salt has a weight average molecular weight Mw in the range of 350 to 650 kDa; and a polydispersity index below or equal to 4; wherein the polyacrylic acid polymer salt comprises less than 0.005% w/w of oxidizing agents, based on the total dry weight of the polyacrylic acid polymer salt, and wherein the polyacrylic acid polymer salt is exclusively composed of acrylic acid units that are a salt of acrylic acid or is exclusively composed of acrylic acid units that are the free acid form of acrylic acid and of acrylic acid units that are a salt of acrylic acid. 

2.	(Canceled)  

3.	(Canceled)  

4.	(Currently amended)  The vaccine adjuvant of claim 1[[2]], wherein the polyacrylic acid polymer salt has a polydispersity index below or equal to 2.5; wherein the polyacrylic acid polymer salt has a weight average molecular weight Mw in the range of 380 to 620 kDa and a polydispersity index below or equal to 4; or has a weight average molecular weight Mw in the range of 400 to 600 kDa and a polydispersity index below or equal to 4; or has a weight average molecular weight Mw in the range of 380 to 620 kDa and a polydispersity index below or equal to 2.5; or has a weight average molecular weight Mw in the range of 400 to 600 kDa and a polydispersity index below or equal to 2.

5.	(Currently amended) The vaccine adjuvant of claim 1[[2]], wherein the polyacrylic acid polymer salt has a Mark Houwink slope higher or equal to 0.7.

6.	(Currently amended) The vaccine adjuvant of claim 1[[2]], formulated in a buffered aqueous solution selected from a phosphate, TRIS, Hepes, histidine, or citrate buffer.

7.	(Currently amended) The vaccine adjuvant of claim 1[[2]], which is sterilized.

8.	(Currently amended) The vaccine adjuvant of claim 1[[2]], wherein the polyacrylic acid polymer salt is capable of enhancing the Th1 immune response obtained with a vaccine composition.

9.	(Currently amended) A vaccine composition comprising at least one vaccine agent and the vaccine adjuvant of claim 1[[2]].

10.	(Previously presented) The vaccine composition of claim 9, comprising per dose, from about 0.1 to about 8 mg of the vaccine adjuvant, or from about 0.1 to about 4 mg, or from about 0.1 to 2 mg.

11.	(Original)  The vaccine composition of claim 9, wherein the at least one vaccine agent is an antigen or a vector capable of in vivo expression of an antigen; and/or wherein the antigen is a bacterial antigen of Clostridium tetani, Clostridium diphtheriae, Bordetella pertussis, Haemophilus influenzae type B, Streptococcus pneumoniae, Neisseria meningitidis, Shigella sp, Salmonella typhi, Staphylococcus aureus, Staphylococcus epidermidis, Mycobacterium tuberculosis, Chlamydia trachomatis or pneumoniae or Streptococcus sp; or is a viral antigen of the hepatitis A, B or C virus, the influenza virus, the respiratory syncytial virus, the rhinovirus, the West Nile virus, the rabies virus, the poliovirus, the HIV virus, the dengue virus, the Japanese encephalitis virus, the yellow fever virus, the cytomegalovirus or the herpes virus; or is a parasitic antigen of Plasmodium sp., Leishmania sp. or Schistosoma sp.; or is a tumor antigen.

12.	(Original) The vaccine composition of claim 9, wherein the at least one vaccine agent is an antigen or a vector being originated from Staphylococcus aureus or from the cytomegalovirus.

13.	(Original) The vaccine composition of claim 9, which is capable of raising an immune response in an animal or human, with enhancement of the obtained Th1 immune response and/or with a balance between the obtained Th1 and Th2 immune responses.

14.-20.	(Canceled)  

21.	(Previously presented) The vaccine adjuvant of claim 6, wherein the buffered aqueous solution has a pH in a range of 5.5 to 8.8. 

22.	(Previously presented) The vaccine adjuvant of claim 1, wherein the pharmaceutically acceptable salt of a linear or branched polyacrylic acid polymer is a 20 - 50 kDa cut-off diafiltered pharmaceutically acceptable salt of a linear or branched polyacrylic acid polymer.

23.	(New) The vaccine adjuvant of claim 1, wherein the polyacrylic acid polymer salt comprises less than 0.001% w/w of oxidizing agents. 

24. 	(New) The vaccine adjuvant of claim 1, wherein the oxidizing agent is a persulfate. 

25. 	(New) The vaccine adjuvant of claim 1, wherein the polyacrylic acid polymer salt is a salt with Na+.


EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment and arguments filed on 08/02/2022 have been considered, and found persuasive. 
Upon further consideration the following rejections made in the Final Office Action dated 02/08/2022 are herein withdrawn:
1) The rejection of claim(s) 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, 21, 22 under 35 U.S.C. 103 as being unpatentable over Hilgers (WO 9817310, PTO-1449), in view of Gerber et al. (20150044242, PTO-1449), and further in view of Ji et al. (Journal of Macromolecular Science, Part A: Pure and Applied Chemistry (2010) 47, 445-451, PTO-892 of record) is herein withdrawn.
2) The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Hilgers (WO 9817310, PTO-1449), in view of Gerber et al. (20150044242, PTO-1449), in view of Ji et al. (Journal of Macromolecular Science, Part A: Pure and Applied Chemistry (2010) 47, 445-451, PTO-892 of record) as applied to claims 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, 21, 22 above, in view of Remington (The Science and Practice of Pharmacy, Nineteenth Edition-1995, pages 1463, 1546-1547, PTO-892 of record) is herein withdrawn.

Claims 1, 4-13, 21-25 are allowed and renumbered to claims 1-16.
The instant invention as defined by claims 1, 4-13, 21-25 is allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627